Citation Nr: 1231853	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The record reflects that the Veteran requested to be afforded with a hearing before the Board on his July 2009 VA Form 9.  A Travel Board hearing was scheduled for July 10, 2012, and the Veteran was notified of the scheduled hearing in June 2012 correspondence.  However, the Veteran neither appeared for the scheduled hearing nor requested its postponement.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  
 
The Board has reviewed the Veteran's physical claims file, as well as the Veteran's file on the "Virtual VA" system, to ensure complete review of the evidence in this case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a neck disability and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is related to his period of active military service, to include acoustic trauma therein, and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree within one year after separation from service.

2.  A preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his period of active military service, to include acoustic trauma therein, and against a finding that tinnitus, as an organic disease of the nervous system, was manifested to a compensable degree within one year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current bilateral hearing loss and tinnitus were caused by acoustic trauma sustained during his period of service in the United States Air Force.  More specifically, he asserts that he developed hearing problems due to frequent exposure to the loud noises of jets without ear protection while working on the flight line as an airman.   

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The evidentiary record indicates that the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation.  He underwent audiological examination in March 2012 and demonstrated pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
95
95
105
LEFT
30
30
95
95
95

Speech recognition scores with the Maryland CNC Test were 68 percent in the right ear and 70 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The audiologist also noted that the Veteran demonstrated sensorineural hearing loss bilaterally.

Thus, the above evidence sufficiently establishes a diagnosis of a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  

Additionally, the Veteran reported experiencing constant bilateral tinnitus at the March 2012 VA audiological examination.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also sufficiently established.  

Because the evidentiary record shows that the Veteran has a current diagnosis of bilateral hearing impairment and of tinnitus, the Board will next consider whether the evidentiary record supports in-service incurrence from July 1952 to July 1956.  

The Veteran's DD Form 214 identifies his Air Force specialty as a basic airman.  He has competently reported being frequently exposed to loud noise from jet engines during his period of service while performing his duties.  See the Veteran's written statement received in May 2009.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.  

However, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is causally or etiologically related in any way to his period of active military service, to include in-service noise exposure, from July 1952 to July 1956, more than one-half century ago.  

The Board recognizes that the Veteran checked "Yes" when asked if he then had or ever had had "ear, nose, or throat trouble" and "running ears" on the July 1956 report of medical history.  It was then explained, in the physician's summary and elaboration of all pertinent data portion of the report, that the Veteran had suffered from recurrent otitis of the right external canal since 1952, which had been treated on numerous occasions, but was asymptomatic at that time.  

Significantly, however, the Veteran's service treatment records (STRs) are completely devoid of any complaints, findings, or treatment for any hearing problems.  Indeed, the Veteran made absolutely no complaint of hearing problems at any time during his period of active military service, while citing the problem with otitis.  If the Veteran was having problems with hearing and ringing in the ears in 1956, why did the examiner who noted otitis not cite this problem?  

Additionally, the Veteran's STRs show that his ears and drums were clinically evaluated as normal at the July 1956 separation examination.  He also demonstrated a hearing acuity of 15/15 bilaterally on the whispered voice test at that time.    

Furthermore, the STRs show that his "PULHES" profile contained the annotation of "1" in the fourth category ("H") for hearing and ears on the June 1956 separation examination report.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

Therefore, the evidence contemporaneous to the Veteran's period of active military service, which neither shows complaint nor finding of hearing loss or tinnitus, weighs against the claim.  

The Board also notes that the Veteran has stated that he was first diagnosed with tinnitus and "high pitch nerve deafness" in 1957 by an ear, nose, and throat specialist (ENT) and was told at that time that his condition was due to exposure to loud noises in the service.  See the Veteran's statement received in May 2009.  However, the Veteran has not provided any additional information regarding the ENT that allegedly first diagnosed hearing loss in 1957 nor submitted records showing treatment for hearing problems during that period despite having been advised in September 2007 and April 2009 notice letters.  In fact, there are absolutely no treatment records for hearing-related problems of record.    

However, even if we assume the credibility of the Veteran's statement, the record does not establish that the Veteran demonstrated a hearing impairment as defined by VA regulation to a compensable degree within one year of discharge.  While the Veteran, as a lay person, is competent to report a past medical diagnosis, audiometric results are needed to determine whether a hearing impairment manifested to a compensable degree during that period.  No such evidence has been provided.  Additionally, it is not even clear that the Veteran was diagnosed within the presumptive period as he has not specified when in 1957 such diagnosis was rendered.  Therefore, service connection may not be awarded for the Veteran's claimed hearing impairment on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309.

Regarding tinnitus, the Board similarly notes that the Veteran has not indicated precisely when in 1957 he was allegedly first diagnosed with tinnitus or otherwise stated exactly when he first noticed the ringing in his ears.  He merely stated at the March 2012 VA audiological examination that the disorder had its onset after service.  In order to be entitled to presumptive service connection, he would have to show that he had tinnitus to a compensable degree within one year of discharge.  Thus, while he is competent to diagnose tinnitus and describe the manifestations of the disability, there is no clear evidence to suggest that the Veteran had tinnitus manifested to a compensable degree during the requisite presumptive period.  Therefore, presumptive service connection is also not warranted for tinnitus as a chronic disease of the nervous system under 38 C.F.R. §§ 3.307, 3.309.    

Furthermore, the Board has reviewed the evidentiary record, to include statements submitted by the Veteran in connection with this appeal, and finds no allegation or indication of continuity of symptomatology since service.  Instead, the Veteran has indicated that his hearing problems began after service, as stated above.  See March 2012 VA audiological examination, page 287; see also May 2009 statement wherein the Veteran stated that he was first diagnosed with hearing loss and tinnitus after separation from active service).  While the Veteran's friend, S.A., submitted a lay statement wherein he recalled the Veteran being hard of hearing when he first met him approximately 40 years before, that would still only indicate that the Veteran had hearing problems in 1969, which is many years after service.   

Moreover, the competent medical opinion evidence of record does not support a finding that there is a nexus relationship between the Veteran's claimed hearing loss and/or tinnitus and service.

As stated above, the Veteran was provided with a VA audiological examination in March 2012 in connection with his claim.  At that time, the examining audiologist concluded that it is not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in service, based on her examination and interview of the Veteran and review of the record.  

The examiner reasoned that the Veteran passed a whisper test at enlistment and discharge.  She then explained that, if administered properly, the whisper test had strong sensitivity and specificity for hearing loss through 2 kHz, citing a 1986 medical article authored by Swan and Browning.  She further noted that the Veteran also reported a significant amount of unprotected post-military noise exposure, explaining that he worked at an iron company for 21 years after military service.  For these reasons, she concluded that the Veteran's current hearing loss was more likely the result of unprotected civilian noise exposure and aging.  She added that she had considered the Veteran's notation of a history of otitis externa at discharge.  

The examiner further noted that the Veteran related the onset of his bilateral tinnitus to a time after service and concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  

Although the Veteran has asserted that he currently suffers from a bilateral hearing impairment and tinnitus due to in-service noise exposure, the Board affords the opinion provided by the VA audiologist more probative value than the Veteran's lay assertion.  The audiologist, unlike the Veteran, has specialized expertise in the area of auditory disorders and is able to render a competent opinion regarding the likelihood that the claimed disorders are related to service.  Also, her opinion is based on review of the record, refers to relevant documentation in the Veteran's STRs, and considers the Veteran's extensive post-service occupational noise exposure and age.  Furthermore, her opinion is the only competent medical opinion of record and is found to be adequate.  

While the Veteran is competent to report the onset of his hearing problems, he is not competent to render an opinion regarding their etiology.  Regarding the Veteran's account of having been told by an ENT in 1957 that his then-diagnosed hearing loss and tinnitus were related to in-service noise exposure, the Board again notes that no medical opinion from the ENT has been provided.  Thus, without understanding the rationale for the opinion, we are unable to meaningfully weigh it against the March 2012 VA medical examiner's opinion.  Therefore, it is afforded no probative value.   

Thus, in summary, the most credible and probative evidence shows that hearing loss and tinnitus manifested after discharge, did not manifest to a compensable degree within the one-year presumptive period after service, and are not otherwise causally or etiologically related to active service, to include in-service noise exposure.  For these reasons, the preponderance of the evidence weighs against the award of service connection for either disorder on a direct basis or on a presumptive basis as a chronic disease.  Service connection for hearing loss and tinnitus is, therefore, denied.  

In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the Veteran nor his representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice.

In a notice letter sent in September 2007, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

The RO further provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and an effective date once service connection has been established, which effectively satisfied the Dingess notice requirements with respect to the issues on appeal.  

Thus, the Veteran was provided with adequate notice regarding his claims prior to the initial denial.  Furthermore, he was provided with additional notice regarding the issues on appeal in April 2009 and his claims were subsequently readjudicated.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the June 2009 SOC, and the April 2012 SSOC, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the Board initially notes that the Veteran seems to believe that his STRs are fire-related and, therefore, incomplete in this case.  See July 2009 VA Form 9.  However, the Board is unable to identify any documentation in the record which would in any way indicate that the Veteran's records were fire-related.  Therefore, we find the Veteran's assertion to be without merit.    

The Veteran was afforded with an audiological examination in connection with his claims in March 2012.  The audiological examination report includes a medical nexus opinion regarding the likelihood of a relationship between the Veteran's hearing loss and tinnitus and active service.  The audiologist, who provided the opinion on the relationship between the claimed disorders and service, based her opinion on review of the record, a medical article pertaining to the reliability of whisper tests, and her examination and interview of the Veteran.  The audiologist provided a sound rationale in support of her conclusion.  For the foregoing reasons and for reasons discussed above, the Board finds that the March 2012 audiological examination report is adequate for the purposes of this adjudication. 

Additionally, the Veteran has submitted several lay statements in support of his claims.  He has not provided information or authorization for any post-service medical treatment received for hearing-related problems, or otherwise submitted the treatment records himself, despite being asked to do so in notice letters sent in September 2007 and April 2009.  

There are no pertinent records found in the Virtual VA folder that are not already contained in the physical claims folder.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

After review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims seeking service connection for a back and neck disability.

The Veteran underwent medical examination in connection with the claims in March 2012.  At that time, the examiner confirmed review of the claims folder and concluded that it was less likely than not that the Veteran's claimed back and neck disabilities were incurred in or caused by service.  However, upon review, we find the medical opinion to be inadequate as it does not appear to consider evidence contained in the claims file.

Specifically, in providing the rationale for his conclusion, the examiner wrote that the Veteran complained of low back pain in April 1956, with no history of injury.  He also noted that the Veteran was seen for a crick in the neck in December 1954 but there was no evidence that the Veteran injured his neck in service.  

However, the Veteran has asserted that he fell and injured his back and neck at Sheppard Air Force Base in Wichita, Texas in late 1952 or 1953, which required an overnight stay in the base hospital.  See May 2009 statement from the Veteran.  The Veteran's STRs include an entry dated January 12, 1953 showing "acute back strain" without further elaboration, which would suggest a back injury during the time period that the Veteran has alleged that he suffered a fall.  There is also a June 1956 STR entry showing that the Veteran reported having experienced paroxysmal low back pain for about three to four years radiating toward the abdomen but not the legs at that time.  It does not appear that the VA medical examiner considered this evidence in rendering his medical opinion in connection with the claim. 

Additionally, in providing rationale for his conclusion, the examiner wrote that the Veteran did not start complaining about his back after service until 1972.  

However, the Veteran wrote in a September 2007 statement that he had received treatment for his back since leaving the service.  While he indicated that treatment records were unavailable, the Veteran submitted a written statement from a friend who reportedly had known him for 47 years (i.e., approximately since 1962) wherein he related that knew that the Veteran was treated once or twice a month by a chiropractor from the first day he met the Veteran.  See W.V. statement received in May 2009.  Another friend of the Veteran, L.S., similarly wrote that he had known the Veteran since 1962 and that the Veteran had had back problems as long as he had known him.  Furthermore, S.A., reported that he knew that the Veteran was in extreme chronic back pain from the first day he met him 40 years before (i.e., approximately in 1969).  

These statements suggest that the Veteran had back pain prior to 1972.  Again, it does not appear that this evidence was considered by the VA medical examiner in rendering his medical opinion.     

Furthermore, although the examiner wrote that there were no records pertaining to back treatment until 2001, the Board notes that there are medical records dated as early as January 1992 pertaining to the Veteran's back included in the claims file.  This evidence was also not considered in rendering the March 2012 medical opinion.    

Thus, for the foregoing reasons, we find that the March 2012 VA medical opinion is inadequate and supplemental medical opinion is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion from an appropriate medical professional based on review of the record.  Another examination is not required.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  All relevant documents, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  

a.  Based on review of the record, the examiner/reviewer should state, for each diagnosis of a back and/or neck disability, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally or etiologically related to service.  

For the purpose of providing the opinion, please consider the Veteran's account of having suffered neck and back injury due to a fall while Sheppard Air Force Base in late 1952 or 1953.  

Also, in providing the opinion, consider the following STR entries: 1) acute back strain in January 1953; 2) treatment for back pain on five days in April 1956; 3) treatment for a crick in the neck in December 1954; 4) complaint of having experienced paroxysmal low back pain for about three to four years in June 1956.  

b.  The examiner/reviewer should consider lay and medical evidence contained in the Veteran's STRs, to include the particular entries discussed above, as well as post-service lay and medical evidence in support of his or her conclusions.  In this regard, include consideration of the lay statements from the Veteran and his friends suggesting that he had back pain since service and/or prior to 1972 above, as well as medical records dated from January 1992.  The examiner/reviewer should further consider any relevant medical principles, to the extent appropriate.   

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner/reviewer should so state, and explain why that is so.  

3.  After any additional notification and/or development deemed necessary is undertaken, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case with appropriate period for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


